Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a system, a method and a computer system comprising: one or more observation stations, each observation station of the one or more observation stations comprising a corresponding set of one or more sensors; and one or more physical machines that implement a computation engine configured to: receive first observation data from the one or more observation stations, the first observation data comprising sensor data collected from observing instances of an observation subject, the observation subject being in a group consisting of: a process performed at one or more factories, a step of the process, a task of the step of the process, an action of the task, and a part used or made as part of the process; train, based at least in part on the first observation data, a machine learning system; receive, after the machine learning system has been trained, second observation data from the one or more observation stations, the second observation data comprising sensor data collected from observing an additional instance of the observation subject; use the trained machine learning system to determine feedback based at least in part on the second observation data, the feedback comprising at least one of: an indication of how to improve the additional instance of the observation subject and an indication that the additional instance of the observation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/EL HADJI M SALL/Primary Examiner, Art Unit 2457